7. Situation in Zimbabwe (vote)
- Before the vote:
(DE) Madam President, to keep everything up to date, I would ask that the following text be incorporated, which you will find on your voting list:
'Welcomes the G8 leaders' statement on Zimbabwe of 8 July, in particular their refusal to accept the legitimacy of any government that does not reflect the will of the Zimbabwean people, their recommendation to appoint a Special Envoy of the UN Secretary-General to report on the political, humanitarian, human rights and security situation and to support regional efforts to take forward mediation between political parties while respecting the results of the 29 March 2008 election, and their intention to take further steps, inter alia introducing financial and other measures against those individuals responsible for violence;'.
(The oral amendment was accepted)